Exhibit 10.1

 

Execution Version

 

AGREEMENT

 

This Agreement dated January 20, 2010 (this “Agreement”), is by and among the
persons and entities listed on Schedule A (collectively, the “Icahn Group”, and
individually a “member” of the Icahn Group) and Take-Two Interactive
Software, Inc. (the “Company”).  In consideration of and reliance upon the
mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 


1.                                       BOARD NOMINATION.  THE COMPANY AGREES:


 


(A)           TO INCLUDE BRETT ICAHN, JAMES NELSON AND SUNGHWAN CHO OR THEIR
RESPECTIVE REPLACEMENTS (AS HEREINAFTER DEFINED) (EACH, AN “ICAHN SUGGESTED
NOMINEE”, AND COLLECTIVELY, THE “ICAHN SUGGESTED NOMINEES”) IN ITS SLATE OF
NOMINEES FOR ELECTION AS DIRECTORS OF THE COMPANY AT THE COMPANY’S 2010 ANNUAL
MEETING OF STOCKHOLDERS (THE “2010 ANNUAL MEETING”);


 


(B)           THAT TO THE EXTENT ANY OF BRETT ICAHN, JAMES NELSON OR SUNGHWAN
CHO (OR THEIR RESPECTIVE REPLACEMENTS) IS UNABLE TO SERVE AS A NOMINEE FOR
ELECTION AS DIRECTOR OR TO SERVE AS A DIRECTOR, FOR ANY REASON, THE ICAHN GROUP
SHALL HAVE THE RIGHT TO SUBMIT THE NAME OF A REPLACEMENT (THE “REPLACEMENT”) TO
THE COMPANY FOR ITS APPROVAL (SUCH DETERMINATION TO BE MADE IN THE SOLE
DISCRETION OF THE COMPANY ACTING IN GOOD FAITH) AND WHO SHALL SERVE AS THE
NOMINEE FOR ELECTION AS DIRECTOR OR SERVE AS DIRECTOR.  IF THE PROPOSED
REPLACEMENT IS NOT APPROVED BY THE COMPANY, THE ICAHN GROUP SHALL HAVE THE RIGHT
TO SUBMIT ANOTHER PROPOSED REPLACEMENT TO THE COMPANY FOR ITS APPROVAL (SUCH
DETERMINATION TO BE MADE IN THE SOLE DISCRETION OF THE COMPANY ACTING IN GOOD
FAITH).  THE ICAHN GROUP SHALL HAVE THE RIGHT TO CONTINUE SUBMITTING THE NAME OF
A PROPOSED REPLACEMENT TO THE COMPANY FOR ITS APPROVAL UNTIL THE COMPANY
APPROVES THAT SUCH REPLACEMENT MAY SERVE AS A NOMINEE FOR ELECTION AS DIRECTOR
OR TO SERVE AS A DIRECTOR WHEREUPON SUCH PERSON IS APPOINTED AS THE REPLACEMENT;


 


(C)           ITS SLATE OF NOMINEES FOR ELECTION AS DIRECTORS OF THE COMPANY AT
THE 2010 ANNUAL MEETING SHALL NOT INCLUDE BEN FEDER, GROVER C. BROWN AND JOHN F.
LEVY; AND


 


(D)           TO USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE ELECTION OF
THE ICAHN SUGGESTED NOMINEES TO THE COMPANY’S BOARD OF DIRECTORS (THE “BOARD”)
AT THE 2010 ANNUAL MEETING (INCLUDING RECOMMENDING THAT THE COMPANY’S
STOCKHOLDERS VOTE IN FAVOR OF THE ELECTION OF THE ICAHN SUGGESTED NOMINEES AND
OTHERWISE SUPPORTING THEM FOR ELECTION IN A MANNER NO LESS RIGOROUS AND
FAVORABLE THAN THE MANNER IN WHICH THE COMPANY SUPPORTS ITS OTHER NOMINEES IN
THE AGGREGATE).


 

--------------------------------------------------------------------------------


 


2.                                       BOARD RESIGNATION.


 


(A)           IF, AT ANYTIME AFTER THE DATE HEREOF, THE ICAHN GROUP, TOGETHER
WITH ALL AFFILIATES (AS HEREINAFTER DEFINED) OF THE MEMBERS OF THE ICAHN GROUP,
CEASES COLLECTIVELY TO BENEFICIALLY OWN (AS DEFINED IN RULE 13D-3 PROMULGATED BY
THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) UNDER THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)), NET OF SHORT INTERESTS (AS
DEFINED BELOW), AT LEAST 4,159,359 SHARES OF COMMON STOCK, PAR VALUE $0.01 PER
SHARE, OF THE COMPANY (THE “COMMON STOCK”) (WHICH BENEFICIAL OWNERSHIP SHALL
INCLUDE THE RIGHT TO VOTE AT LEAST 4,159,359 SHARES OF COMMON STOCK) (THE
“OWNERSHIP THRESHOLD”), THE ICAHN GROUP SHALL CAUSE EACH OF THE ICAHN SUGGESTED
NOMINEES TO PROMPTLY TENDER HIS RESIGNATION FROM THE BOARD AND ANY COMMITTEE OF
THE BOARD ON WHICH HE THEN SITS.  IN FURTHERANCE OF THIS SECTION 2, EACH ICAHN
SUGGESTED NOMINEE, UPON HIS APPOINTMENT TO THE BOARD, SHALL EXECUTE AN
IRREVOCABLE RESIGNATION AS DIRECTOR IN THE FORM ATTACHED HERETO AS EXHIBIT A. 
“SHORT INTERESTS” SHALL MEAN ANY AGREEMENT, ARRANGEMENT, UNDERSTANDING OR
RELATIONSHIP, INCLUDING ANY REPURCHASE OR SIMILAR SO-CALLED “STOCK BORROWING”
AGREEMENT OR ARRANGEMENT, ENGAGED IN, DIRECTLY OR INDIRECTLY, BY A MEMBER OF THE
ICAHN GROUP OR AN AFFILIATE OF A MEMBER OF THE ICAHN GROUP, THE PURPOSE OR
EFFECT OF WHICH IS TO SHORT SHARES OF COMMON STOCK.


 


(B)           THE ICAHN GROUP HEREBY AGREES TO PROVIDE PROMPT WRITTEN NOTICE TO
THE COMPANY IF TOGETHER WITH ITS AFFILIATES, ITS BENEFICIAL OWNERSHIP OF COMMON
STOCK, NET OF SHORT INTERESTS, NO LONGER MEETS OR EXCEEDS THE OWNERSHIP
THRESHOLD.


 


3.                                       PROXY CONTEST AND OTHER MATTERS.


 


(A)           SO LONG AS THE COMPANY HAS COMPLIED AND IS COMPLYING WITH ITS
OBLIGATIONS SET FORTH IN THIS AGREEMENT, INCLUDING THOSE OBLIGATIONS SET FORTH
IN SECTION 1 HERETO, NO MEMBER OF THE ICAHN GROUP SHALL, AND EACH MEMBER OF THE
ICAHN GROUP SHALL CAUSE EACH AFFILIATE OR ASSOCIATE (AS SUCH TERMS ARE
HEREINAFTER DEFINED) OF ANY SUCH MEMBERS (SUCH AFFILIATES AND ASSOCIATES,
COLLECTIVELY AND INDIVIDUALLY, THE “ICAHN AFFILIATES”) NOT TO, (I) BECOME A
“PARTICIPANT” (AS SUCH TERM IS DEFINED IN INSTRUCTION 3 TO ITEM 4 OF SCHEDULE
14A PROMULGATED UNDER THE EXCHANGE ACT) IN OR ACTIVELY ASSIST ANY THIRD PARTY IN
ANY “SOLICITATION” OF “PROXIES” (AS SUCH TERMS ARE DEFINED IN RULE 14A-1
PROMULGATED UNDER THE EXCHANGE ACT) FOR USE AT THE 2010 ANNUAL MEETING,
(II) ENCOURAGE, ADVISE OR INFLUENCE ANY OTHER PERSON OR ASSIST ANY THIRD PARTY
IN SO ENCOURAGING, ASSISTING OR INFLUENCING ANY PERSON WITH RESPECT TO THE
GIVING OR WITHHOLDING OF ANY PROXY VOTE AT THE 2010 ANNUAL MEETING IN OPPOSITION
TO THE COMPANY’S SLATE OF NOMINEES FOR ELECTION AS DIRECTORS OF THE COMPANY,
(III) PRESENT ANY PROPOSAL FOR CONSIDERATION AT THE 2010 ANNUAL MEETING OR
(IV) GRANT ANY PROXY WITH RESPECT TO THE 2010 ANNUAL MEETING (OTHER THAN TO THE
NAMED PROXIES INCLUDED IN THE COMPANY’S PROXY CARD FOR THE 2010 ANNUAL MEETING,
WHICH SHALL INCLUDE THE ICAHN SUGGESTED NOMINEES AND NO MORE THAN FIVE OTHER
NOMINEES) OR DEPOSIT ANY OF THE COMMON STOCK HELD BY THE ICAHN GROUP OR THE
ICAHN AFFILIATES IN A VOTING TRUST OR SUBJECT THEM TO A VOTING AGREEMENT OR
OTHER ARRANGEMENT OF SIMILAR EFFECT WITH RESPECT TO THE 2010 ANNUAL MEETING. 
FOR PURPOSES OF THIS AGREEMENT: THE TERMS “AFFILIATE” AND “ASSOCIATE” SHALL HAVE
THE RESPECTIVE MEANINGS SET FORTH IN RULE 12B-2 PROMULGATED BY THE SEC UNDER THE
EXCHANGE ACT, PROVIDED THAT NEITHER THE TERM AFFILIATE NOR ASSOCIATE SHALL
INCLUDE ANY PERSON THAT IS A PUBLICLY HELD COMPANY OR WHOM IS AN OFFICER OR
DIRECTOR OF SUCH PUBLICLY HELD COMPANY; AND THE TERMS “PERSON” OR “PERSONS”
SHALL MEAN ANY INDIVIDUAL, CORPORATION (INCLUDING NOT-FOR-PROFIT), GENERAL OR
LIMITED PARTNERSHIP, LIMITED LIABILITY OR UNLIMITED LIABILITY COMPANY, JOINT
VENTURE, ESTATE, TRUST, ASSOCIATION, ORGANIZATION OR OTHER ENTITY OF ANY KIND OR
NATURE.

 

2

--------------------------------------------------------------------------------



 


(B)           SO LONG AS THE COMPANY HAS COMPLIED AND IS COMPLYING WITH ITS
OBLIGATIONS SET FORTH IN THIS AGREEMENT, INCLUDING THOSE OBLIGATIONS SET FORTH
IN SECTION 1 HERETO, EACH MEMBER OF THE ICAHN GROUP SHALL CAUSE ALL SHARES OF
COMMON STOCK OWNED OF RECORD AND SHALL INSTRUCT THE RECORD OWNER, IN CASE OF ALL
SHARES OF COMMON STOCK BENEFICIALLY OWNED (AS DEFINED IN RULE 13D-3 PROMULGATED
BY THE SEC UNDER THE EXCHANGE ACT) BUT NOT OWNED OF RECORD, DIRECTLY OR
INDIRECTLY, BY IT, OR BY ANY ICAHN AFFILIATE, AS OF THE RECORD DATE FOR THE 2010
ANNUAL MEETING, TO BE PRESENT FOR QUORUM PURPOSES AND TO BE VOTED, AT THE 2010
ANNUAL MEETING OR AT ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF, IN FAVOR OF THE
DIRECTORS NOMINATED BY THE BOARD FOR ELECTION AT THE 2010 ANNUAL MEETING WHICH
SHALL INCLUDE THE ICAHN SUGGESTED NOMINEES AND NO MORE THAN FIVE OTHER NOMINEES.


 


4.                                       PUBLIC ANNOUNCEMENT.


 


(A)           THE COMPANY AND THE ICAHN GROUP SHALL ANNOUNCE THIS AGREEMENT AND
THE MATERIAL TERMS HEREOF BY MEANS OF A PRESS RELEASE IN THE FORM ATTACHED
HERETO AS EXHIBIT B (THE “PRESS RELEASE”) AS SOON AS PRACTICABLE ON OR AFTER THE
DATE HEREOF.  NEITHER THE ICAHN GROUP NOR ANY ICAHN AFFILIATE SHALL MAKE OR
CAUSE TO BE MADE, DIRECTLY OR INDIRECTLY, ANY PUBLIC ANNOUNCEMENT OR STATEMENT
REGARDING THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, EXCEPT AS REQUIRED BY
APPLICABLE LAW (IN WHICH CASE SUCH STATEMENTS SHALL NOT BE INCONSISTENT WITH OR
CONTRARY TO THE STATEMENTS MADE IN THE PRESS RELEASE).  NEITHER THE COMPANY NOR
ANY COMPANY AFFILIATE SHALL MAKE OR CAUSE TO BE MADE, DIRECTLY OR INDIRECTLY,
ANY PUBLIC ANNOUNCEMENT OR STATEMENT REGARDING THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF WHICH IS INCONSISTENT WITH OR CONTRARY TO THE STATEMENTS MADE IN
THE PRESS RELEASE.


 


(B)           FROM THE DATE HEREOF UNTIL THE ADJOURNMENT OF THE 2010 ANNUAL
MEETING, NEITHER THE COMPANY, ON THE ONE HAND, NOR THE MEMBERS OF THE ICAHN
GROUP, ON THE OTHER HAND, SHALL DISPARAGE THE OTHER PARTY OR ITS OFFICERS OR
DIRECTORS; PROVIDED, HOWEVER, THAT (I) THE OBLIGATIONS OF THE COMPANY UNDER THIS
SECTION 4(B) SHALL TERMINATE IN THE EVENT THAT ANY MEMBER OF THE ICAHN GROUP OR
ANY ICAHN AFFILIATE FAILS TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT
AND (II) THE OBLIGATIONS OF THE MEMBERS OF THE ICAHN GROUP UNDER THIS
SECTION 4(B) SHALL TERMINATE IN THE EVENT THAT THE COMPANY FAILS TO COMPLY WITH
ITS OBLIGATIONS UNDER THIS AGREEMENT.

 

3

--------------------------------------------------------------------------------



 


5.                                       CONFIDENTIALITY AGREEMENT.  THE COMPANY
HEREBY AGREES THAT NOTWITHSTANDING ANY POLICY OF THE COMPANY, THE ICAHN
SUGGESTED NOMINEES ARE PERMITTED TO AND MAY PROVIDE CONFIDENTIAL INFORMATION IN
ACCORDANCE WITH THE TERMS OF THE CONFIDENTIALITY AGREEMENT IN THE FORM ATTACHED
HERETO AS EXHIBIT C (THE “CONFIDENTIALITY AGREEMENT”).


 


6.                                       REPRESENTATIONS AND WARRANTIES.  EACH
OF THE PARTIES HERETO REPRESENTS AND WARRANTS TO THE OTHER PARTY THAT:


 


(A)           SUCH PARTY HAS ALL REQUISITE COMPANY AUTHORITY AND POWER TO
EXECUTE AND DELIVER THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY;


 


(B)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY
ALL REQUIRED COMPANY OR OTHER ACTION ON THE PART OF SUCH PARTY AND NO OTHER
PROCEEDINGS ON THE PART OF SUCH PARTY ARE NECESSARY TO AUTHORIZE THE EXECUTION
AND DELIVERY OF THIS AGREEMENT OR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY;


 


(C)           THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY
SUCH PARTY AND CONSTITUTES THE VALID AND BINDING OBLIGATION OF SUCH PARTY
ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE WITH ITS TERMS; AND


 


(D)           THIS AGREEMENT WILL NOT RESULT IN A VIOLATION OF ANY TERMS OR
PROVISIONS OF ANY AGREEMENTS TO WHICH SUCH PERSON IS A PARTY OR BY WHICH SUCH
PARTY MAY OTHERWISE BE BOUND OR OF ANY LAW, RULE, LICENSE, REGULATION, JUDGMENT,
ORDER OR DECREE GOVERNING OR AFFECTING SUCH PARTY.


 


7.                                       MISCELLANEOUS.  THE PARTIES HERETO
SHALL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF THIS
AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS OF THIS AGREEMENT
EXCLUSIVELY IN THE COURT OF CHANCERY OR OTHER FEDERAL OR STATE COURTS OF THE
STATE OF DELAWARE, IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT
LAW OR IN EQUITY.  FURTHERMORE, EACH OF THE PARTIES HERETO (A) CONSENTS TO
SUBMIT ITSELF TO THE PERSONAL JURISDICTION OF THE COURT OF CHANCERY OR OTHER
FEDERAL OR STATE COURTS OF THE STATE OF DELAWARE IN THE EVENT ANY DISPUTE ARISES
OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
(B) AGREES THAT IT SHALL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL
JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT,
(C) AGREES THAT IT SHALL NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY COURT OTHER THAN THE COURT OF
CHANCERY OR OTHER FEDERAL OR STATE COURTS OF THE STATE OF DELAWARE, AND EACH OF
THE PARTIES IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY, (D) AGREES TO WAIVE
ANY BONDING REQUIREMENT UNDER ANY APPLICABLE LAW, IN THE CASE ANY OTHER PARTY
SEEKS TO ENFORCE THE TERMS BY WAY OF EQUITABLE RELIEF AND (E) EACH OF THE
PARTIES IRREVOCABLY CONSENTS TO SERVICE OF PROCESS BY A REPUTABLE OVERNIGHT MAIL
DELIVERY SERVICE, SIGNATURE REQUESTED, TO THE ADDRESS OF SUCH PARTIES’ PRINCIPAL
PLACE OF BUSINESS OR AS OTHERWISE PROVIDED BY APPLICABLE LAW.  THIS AGREEMENT
SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING WITHOUT LIMITATION VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE THAT WOULD COMPEL THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

4

--------------------------------------------------------------------------------



 


8.             ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY
BE AMENDED ONLY BY AN AGREEMENT IN WRITING EXECUTED BY THE PARTIES HERETO.


 


9.             NOTICES.  ALL NOTICES, CONSENTS, REQUESTS, INSTRUCTIONS,
APPROVALS AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN AND ALL LEGAL PROCESS IN
REGARD HERETO SHALL BE IN WRITING AND SHALL BE DEEMED VALIDLY GIVEN, MADE OR
SERVED, IF (A) GIVEN BY TELECOPY, WHEN SUCH TELECOPY IS TRANSMITTED TO THE
TELECOPY NUMBER SET FORTH BELOW AND THE APPROPRIATE CONFIRMATION IS RECEIVED OR
(B) IF GIVEN BY ANY OTHER MEANS, WHEN ACTUALLY RECEIVED DURING NORMAL BUSINESS
HOURS AT THE ADDRESS SPECIFIED IN THIS SUBSECTION:


 

if to the Company:                                              Take-Two
Interactive Software, Inc.

622 Broadway
New York, NY 10012
Attention: General Counsel
Facsimile: (646) 536-2926

 

with a copy to:                                                                
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: Adam M. Turteltaub
Facsimile: (212) 728-9129

 

if to the Icahn Group:                               Icahn Capital LP
767 Fifth Avenue, 47th Floor
New York, NY 10153
Attention:  Marc Weitzen
Facsimile:  (212) 688-1158

 


10.           SEVERABILITY.  IF AT ANY TIME SUBSEQUENT TO THE DATE HEREOF, ANY
PROVISION OF THIS AGREEMENT SHALL BE HELD BY ANY COURT OF COMPETENT JURISDICTION
TO BE ILLEGAL, VOID OR UNENFORCEABLE, SUCH PROVISION SHALL BE OF NO FORCE AND
EFFECT, BUT THE ILLEGALITY OR UNENFORCEABILITY OF SUCH PROVISION SHALL HAVE NO
EFFECT UPON THE LEGALITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS
AGREEMENT.


 


11.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS (INCLUDING BY FACSIMILE OR PDF) WHICH TOGETHER SHALL CONSTITUTE A
SINGLE AGREEMENT.

 

5

--------------------------------------------------------------------------------



 


12.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY
ANY OF THE PARTIES TO THIS AGREEMENT BUT SHALL BE BINDING ON SUCCESSORS OF THE
PARTIES HERETO.


 


13.           NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS SOLELY FOR THE
BENEFIT OF THE PARTIES HERETO AND THE ICAHN SUGGESTED NOMINEES AND IS NOT
ENFORCEABLE BY ANY OTHER PERSONS.


 


14.           FEES AND EXPENSES.  NEITHER THE COMPANY, ON THE ONE HAND, NOR THE
ICAHN GROUP, ON THE OTHER HAND, WILL BE RESPONSIBLE FOR ANY FEES OR EXPENSES OF
THE OTHER IN CONNECTION WITH THIS AGREEMENT.


 


15.           INTERPRETATION AND CONSTRUCTION.  EACH OF THE PARTIES HERETO
ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY COUNSEL OF ITS CHOICE THROUGHOUT
ALL NEGOTIATIONS THAT HAVE PRECEDED THE EXECUTION OF THIS AGREEMENT, AND THAT IT
HAS EXECUTED THE SAME WITH THE ADVICE OF SAID INDEPENDENT COUNSEL.  EACH PARTY
AND ITS COUNSEL COOPERATED AND PARTICIPATED IN THE DRAFTING AND PREPARATION OF
THIS AGREEMENT AND THE DOCUMENTS REFERRED TO HEREIN, AND ANY AND ALL DRAFTS
RELATING THERETO EXCHANGED AMONG THE PARTIES SHALL BE DEEMED THE WORK PRODUCT OF
ALL OF THE PARTIES AND MAY NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF ITS
DRAFTING OR PREPARATION.  ACCORDINGLY, ANY RULE OF LAW OR ANY LEGAL DECISION
THAT WOULD REQUIRE INTERPRETATION OF ANY AMBIGUITIES IN THIS AGREEMENT AGAINST
ANY PARTY THAT DRAFTED OR PREPARED IT IS OF NO APPLICATION AND IS HEREBY
EXPRESSLY WAIVED BY EACH OF THE PARTIES HERETO, AND ANY CONTROVERSY OVER
INTERPRETATIONS OF THIS AGREEMENT SHALL BE DECIDED WITHOUT REGARDS TO EVENTS OF
DRAFTING OR PREPARATION.


 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

 

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.

 

 

 

 

 

By:

/s/ Seth D. Krauss

 

 

Name: Seth D. Krauss

 

 

Title: Executive Vice President and General Counsel

 

 

 

 

 

ICAHN PARTNERS MASTER FUND LP

 

ICAHN PARTNERS MASTER FUND II LP

 

ICAHN PARTNERS MASTER FUND III LP

 

ICAHN OFFSHORE LP

 

ICAHN PARTNERS LP

 

ICAHN ONSHORE LP

 

ICAHN CAPITAL LP

 

IPH GP LLC

 

ICAHN ENTERPRISES G.P. INC.

 

ICAHN ENTERPRISES HOLDINGS L.P.

 

 

By: Icahn Enterprises G.P. Inc., general partner

 

 

 

 

 

By:

/s/ Vincent Intrieri

 

 

Name: Vincent Intrieri

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BECKTON CORP.

 

BARBERRY CORP.

 

HIGH RIVER LIMITED PARTNERSHIP

 

 

By: Hopper Investments LLC, general partner

 

 

By: Barberry Corp., its sole member

 

HOPPER INVESTMENTS LLC

 

 

By: Barberry Corp, its sole member

 

 

 

 

 

By:

/s/ Keith Cozza

 

Name: Keith Cozza

 

Title: Authorized Signatory

 

 

 

 

 

CARL C. ICAHN

 

 

 

 

 

 

/s/ Carl C. Icahn

 

[Signature Page to Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

High River Limited Partnership

 

Hopper Investments LLC

 

Barberry Corp.

 

Icahn Partners Master Fund LP

 

Icahn Partners Master Fund II LP

 

Icahn Partners Master Fund III LP

 

Icahn Offshore LP

 

Icahn Partners LP

 

Ichan Onshore LP

 

Icahn Capital LP

 

IPH GP LLC

 

Icahn Enterprises Holdings L.P.

 

Icahn Enterprises G.P. Inc.

 

Beckton Corp.

 

Carl C. Icahn

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[Form of Irrevocable Resignation]

 

[Date]

 

Attention: Chairman of the Board of Directors

 

Reference is made to the Agreement, dated as of January 20, 2010 (the
“Agreement”), by and among Take-Two Interactive Software, Inc. (the “Company”)
and the Icahn Group (as defined therein).  Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Agreement.

 

In accordance with Section 2 of the Agreement I hereby irrevocably tender my
resignation (the “Resignation”) as a director of the Board effective as of the
occurrence of a Resignation Event (as defined below), the acceptance, by
executing below, of this resignation by the Board (excluding me and the other
Icahn Suggested Nominees) and the delivery of this fully executed Resignation to
the Icahn Group .  For purposes hereof, a “Resignation Event” shall occur in the
event that at any time the Icahn Group, together with all Icahn Affiliates,
cease to collectively beneficially own (as defined in Rule 13d-3 promulgated by
the SEC under the Exchange Act), net of Short Interests, at least 4,159,359
shares of Common Stock.  I hereby acknowledge that this resignation as a
director of the Board is as a result of the terms and conditions of the
Agreement.  Upon the effectiveness of this resignation and the acceptance of
this resignation by the Board, I will immediately cease to be a member of the
Board and all committees thereof.

 

This resignation is irrevocable and may not be withdrawn by me at any time.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

[Director]

 

 

 

 

 

 

ACCEPTED BY:

 

 

 

 

 

 

 

 

 

 

 

Name: [Name]

 

 

Title: Chairman of the Board

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

[Form of Press Release]

 

FINAL

 

FOR IMMEDIATE RELEASE

 

CONTACT:

 

Meg Maise (Corporate Press/Investor Relations)

Take-Two Interactive Software, Inc.

(646) 536-2932

meg.maise@take2games.com

 

Brunswick Group

Steve Lipin/Christina Stenson

(212) 333-3810

taketwo@brunswickgroup.com

 


TAKE-TWO INTERACTIVE SOFTWARE, INC. TO NOMINATE THREE NEW DIRECTORS AT 2010
ANNUAL MEETING


 

New York, NY — January 21, 2010 — Take-Two Interactive Software, Inc.
(NASDAQ:TTWO) today announced that the Board of Directors will nominate for
election at the 2010 Annual Stockholder Meeting, three new board members to
replace Ben Feder, Grover C. Brown, Esq., and John F. Levy, who will not stand
for re-election. Take-Two is proposing this change in board representation at
the request of certain stockholders, including Carl Icahn, holder of
approximately 11.3 percent of Take-Two shares.  Ben Feder will continue to serve
as Chief Executive Officer of Take-Two.

 

As part of an agreement reached with Mr. Icahn, Take-Two will nominate for
election by stockholders Mr. Icahn’s nominees, SungHwan Cho, Brett Icahn and
James L. Nelson.  Mr. Icahn has agreed that he will vote his shares at the
annual meeting for Take-Two’s full slate of nominees, which will also include
incumbent directors Strauss Zelnick, Michael Dornemann, Robert Bowman, J Moses
and Michael Sheresky. If the nominees are elected to the Company’s Board and
Mr. Icahn’s holdings in Take-Two subsequently fall below 5 percent, his nominees
will resign from the Board immediately.

 

Strauss Zelnick, Chairman of Take-Two commented, “I want to express my gratitude
to Ben, Grover and John not only for their dedicated service to Take-Two
stockholders but also for their very gracious decision not to stand for
re-election so that we can facilitate a change in Board composition. It’s
important to note that Mr. Icahn did not request that these directors in
particular step down; they were willing to continue in their role but agreed not
to stand for re-election in keeping with their commitment to the Company and
desire to put the best interests of stockholders first, as they have done
throughout their tenure on the Board.”

 

The Board concluded a director selection process that included a vetting and
nominating process for Mr. Icahn’s candidates and also the consideration of
other independent qualified directors.

 

“Take-Two has industry-leading development talent and intellectual property,”
said Carl Icahn.  “I’m a firm believer in the long-term potential of the
Company, and from a corporate governance point of view I applaud the current
board for its responsiveness.”

 

Mr. Zelnick continued, “Advancing our stockholders’ interests is the Board’s
guiding principle, and it’s in that spirit that we’ve undertaken a change in
board representation. We have much to accomplish at Take-Two in the year ahead,
and we welcome the new directors who each have experience in the entertainment
industry and will help us achieve our objectives.”

 

1

--------------------------------------------------------------------------------


 

About Take-Two Interactive Software

 

Headquartered in New York City, Take-Two Interactive Software, Inc. is a global
developer, marketer, distributor and publisher of interactive entertainment
software games for the PC, PlayStation®3 and PlayStation®2 computer
entertainment systems, PSP® (PlayStation®Portable) system, Xbox 360® video game
and entertainment system from Microsoft, Wii™, Nintendo DS™, iPhone™ and iPod®
touch. The Company publishes and develops products through its wholly owned
labels Rockstar Games and 2K, which publishes its titles under 2K Games, 2K
Sports and 2K Play. Take-Two also distributes software, hardware and accessories
in North America through its Jack of All Games subsidiary. The Company’s common
stock is publicly traded on NASDAQ under the symbol TTWO. For more corporate and
product information please visit our website at www.take2games.com.

 

All trademarks and copyrights contained herein are the property of their
respective holders.

 

Cautionary Note Regarding Forward-Looking Statements

 

The statements contained herein which are not historical facts are considered
forward-looking statements under federal securities laws and may be identified
by words such as “anticipates,” “believes,” “estimates,” “expects,” “intends,”
“plans,” “potential,” “predicts,” “projects,” “seeks,” “will,” or words of
similar meaning and include, but are not limited to, statements regarding the
outlook for the Company’s future business and financial performance. Such
forward-looking statements are based on the current beliefs of our management as
well as assumptions made by and information currently available to them, which
are subject to inherent uncertainties, risks and changes in circumstances that
are difficult to predict. Actual outcomes and results may vary materially from
these forward-looking statements based on a variety of risks and uncertainties
including: our dependence on key management and product development personnel,
our dependence on our Grand Theft Auto products and our ability to develop other
hit titles for current generation platforms, the timely release and significant
market acceptance of our games, the ability to maintain acceptable pricing
levels on our games, our reliance on a primary distribution service provider for
a significant portion of our products, our ability to raise capital if needed,
risks associated with international operations, and the matters relating to the
investigation by a special committee of our board of directors of the Company’s
stock option grants and the claims and proceedings relating thereto (including
stockholder and derivative litigation and negative tax or other implications for
the Company resulting from any accounting adjustments or other factors). Other
important factors and information are contained in the Company’s Annual Report
on Form 10-K for the fiscal year ended October 31, 2009, in the section entitled
“Risk Factors,” and the Company’s other periodic filings with the SEC, which can
be accessed at www.take2games.com. All forward-looking statements are qualified
by these cautionary statements and apply only as of the date they are made. The
Company undertakes no obligation to update any forward-looking statement,
whether as a result of new information, future events or otherwise.

 

Additional Information and Where to Find It

 

In connection with the solicitation of proxies, Take-Two will file a definitive
proxy statement and other relevant documents with the SEC concerning the
proposals to be presented at the 2010 Annual Meeting of Stockholders.  THE PROXY
STATEMENT WILL CONTAIN IMPORTANT INFORMATION ABOUT TAKE-TWO AND THE 2010 ANNUAL
MEETING OF STOCKHOLDERS.  When filed, the definitive proxy statement will be
available free of charge at the SEC’s web site at www.sec.gov or from Take-Take
at www.take2games.com.  The contents of the websites referenced herein are not
deemed to be incorporated by reference into the proxy statement.

 

Take-Two and its directors and executive officers and the director nominees may
be deemed to be participants in the solicitation of proxies in connection with
the 2010 Annual Meeting of Stockholders.  Information regarding Take-Two
directors and executive officers and the director nominees will be included in
the proxy statement.

 

###

 

2

--------------------------------------------------------------------------------


 

Exhibit C

 

[Form of Confidentiality Agreement]

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.

622 Broadway

New York, New York 10012

 

To: [Insert Icahn Group member]

 

Ladies and Gentlemen:

 

This letter agreement shall become effective upon the election to the Board of
Directors of the Company of the Icahn Suggested Nominees.  It results from an
Agreement, dated as of January 20, 2010 (the “Agreement”), by and among Take-Two
Interactive Software, Inc. (the “Company”) and the Icahn Group (as defined
therein).  Capitalized terms used in this letter agreement not otherwise defined
herein shall have the meanings ascribed to such terms in the Agreement.

 

Among other things, pursuant to the terms of the Agreement, the Icahn Suggested
Nominees will be included on the Company’s slate of nominees for election as
directors of the Company at the Company’s 2010 annual meeting of stockholders. 
The Company understands and agrees that, subject to the terms of, and in
accordance with, this letter agreement, each Icahn Suggested Nominee may, if and
to the extent he desires to do so, disclose information he obtains while serving
as a member of the Board to you and your Representatives (as hereinafter
defined) and may discuss such information with such persons, subject to the
terms and conditions of this letter agreement.  As a result, you may receive
certain non-public information regarding the Company.  You acknowledge that this
information is proprietary to the Company and may include trade secrets or other
business information the disclosure of which could harm the Company.  In
consideration for, and as a condition of, non-public information being furnished
to you (and, subject to the restrictions in paragraph 2 below, your agents,
representatives, attorneys, advisors, directors, officers, members, partners and
employees, collectively, “Representatives”), you agree to treat any and all
information concerning or relating to the Company or any of its subsidiaries or
affiliates that is furnished to you or your Representatives (regardless of the
manner in which it is furnished, including without limitation in written or
electronic format or orally, gathered by visual inspection or otherwise) by any
Icahn Suggested Nominee, or by or on behalf of the Company, together with any
notes, analyses, reports, models, compilations, studies, interpretations,
documents or records containing, referring, relating to, based upon or derived
from such information, in whole or in part (collectively, “Confidential
Information”), in accordance with the provisions of this letter agreement, and
to take or abstain from taking the other actions hereinafter set forth.

 

1.     The term “Confidential Information” does not include information that
(i) is or has become generally available to the public other than as a result of
a direct or indirect disclosure by you or your Representatives in violation of
this letter agreement or by any Icahn Suggested Nominee in violation of any
contractual, legal or fiduciary obligation to or of the Company, (ii) was within
your or any of your Representatives’ possession on a non-confidential basis
prior to its being furnished to any Icahn Suggested Nominee by or on behalf of
the Company or its Representative or to you by any Icahn Suggested Nominee, or
by or on behalf of the Company or its Representatives or (iii) is received from
a source other than any Icahn Suggested Nominee, the Company or any of its
Representatives; provided, that in the case of each of (ii) and (iii) above, the
source of such information was not known to you to be bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the Company or any of its subsidiaries with respect to such
information at the time the same was disclosed.

 

--------------------------------------------------------------------------------


 

2.     You hereby agree that you and your Representatives will (a) keep the
Confidential Information strictly confidential and (b) not disclose any of the
Confidential Information in any manner whatsoever without the prior written
consent of the Company; provided, however, that you may disclose any of such
information to your Representatives (i) who need to know such information for
the sole purpose of advising you on your investment in the Company and (ii) who
are informed by you in advance of the confidential nature of such information
and who agree to comply with the use and confidentiality obligations contained
in this letter agreement as if they are a party hereto; provided, further, that
you will be responsible for any violation of this letter agreement by your
Representatives as if they were parties hereto.  It is understood and agreed
that the Icahn Suggested Nominees shall not take any action or fail to take any
action with the purpose or effect of waiving attorney client privilege, disclose
to you any Legal Advice (as defined below) that may be included in the
Confidential Information with respect to which such disclosure would constitute
waiver of the Company’s attorney client privilege or attorney work-product;
provided, however, that the Icahn Suggested Nominees may provide such disclosure
if any such Icahn Suggested Nominee has not taken any action or failed to take
any action that has the purpose or effect of waiving attorney client privilege
with respect to any portion of such Legal Advice and if reputable outside legal
counsel experienced in the area and reasonably acceptable to the Company
provides the Company with a written opinion that such disclosure will not waive
the Company’s attorney client privilege with respect to such Legal Advice. 
“Legal Advice” as used herein shall be solely and exclusively limited to the
legal advice provided by internal or outside legal counsel and shall not include
factual information or the formulation or analysis of business strategy.

 

3.     In the event that you or any of your Representatives are required by
applicable subpoena, legal process or other legal requirement to disclose any of
the Confidential Information, you will promptly notify (except where such notice
would be legally prohibited) the Company in writing and provide reasonable
cooperation, at the Company’s expense, so that the Company may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Confidentiality Agreement.  If, in the absence of a protective order or
other remedy or the receipt of a waiver from the Company, you or any of your
Representatives are nonetheless, in the opinion of your counsel, legally
compelled to disclose Confidential Information, you may, without liability
hereunder, disclose to such tribunal only that portion of the Confidential
Information which such counsel advises you is legally required to be disclosed,
provided that you notify the recipient of the existence of this Confidentiality
Agreement and your obligations hereunder to maintain the confidentiality of the
Confidential Information.  In no event will you oppose any action by the Company
to obtain a protective order, motion to quash or other relief to prevent the
disclosure of the Confidential Information or to obtain reliable assurance that
confidential treatment will be afforded the Confidential Information.  It is
understood that there shall be no “legal requirement” requiring you to disclose
any Confidential Information solely by virtue of the fact that, absent such
disclosure, you would be prohibited from purchasing, selling, or engaging in
derivative or other transactions with respect to, the Common Stock of the
Company (including, for the avoidance of doubt, any agreement or understanding
with respect to the voting or the granting or withholding of consent with
respect to the Common Stock of the Company or otherwise proposing or making an
offer to do any of the foregoing).

 

C-2

--------------------------------------------------------------------------------


 

4.     You acknowledge that (a) none of the Company or any of its
Representatives makes any representation or warranty, express or implied, as to
the accuracy or completeness of any Confidential Information, and (b) none of
the Company or any of its Representatives shall have any liability to you or to
any of your Representatives relating to or resulting from the use of the
Confidential Information or any errors therein or omissions therefrom.  You and
your Representatives shall not directly or indirectly initiate contact or
communication with any executive or employee of the Company other than the
Executive Chairman, Chief Executive Officer or General Counsel of the Company
concerning Confidential Information, or to seek any information in connection
therewith from any such person other than the Executive Chairman, Chief
Executive Officer or General Counsel of the Company without the prior written
consent of the Company.

 

5.     All Confidential Information shall remain the property of the Company. 
Neither you nor any of your Representatives shall by virtue of any disclosure of
and/or your use of any Confidential Information acquire any rights with respect
thereto, all of which rights (including all intellectual property rights) shall
remain exclusively with the Company.  At any time upon the request of the
Company for any reason, you will promptly return to the Company, or destroy, all
hard copies of the Confidential Information and permanently erase or delete all
electronic copies of the Confidential Information in your or any of your
Representative’s possession or control (and, upon the request of the Company,
shall certify to the Company that such Confidential Information has been erased
or deleted, as the case may be; provided that nothing herein shall require you
to return or destroy automatically created electronic copies stored on system
back-up tapes or disks.  Notwithstanding the return, destruction or erasure or
deletion of Confidential Information, you will continue to be bound by the
obligations contained herein.

 

6.     You acknowledge, and will advise your Representatives, that the
Confidential Information may constitute material non-public information under
applicable federal and state securities laws.

 

C-3

--------------------------------------------------------------------------------


 

7.     You hereby represent and warrant to the Company that this letter
agreement has been duly authorized, executed and delivered by you, and is a
valid and binding obligation, enforceable against you in accordance with its
terms.

 

8.     It is understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
future exercise thereof or the exercise of any other right, power or privilege
hereunder.

 

9.     You acknowledge that the value of the Confidential Information to the
Company is unique and substantial, but may be impractical or difficult to assess
in monetary terms.  In the event of an actual or threatened violation of this
letter agreement, in addition to any and all other remedies which may be
available to the Company, you expressly consent to the Company’s obtaining the
enforcement of this letter agreement by injunctive relief or specific
performance, without proof of actual damages or posting of a bond.

 

10.       You hereby agree to indemnify and hold harmless the Company and its
Affiliates and their respective officers, directors, employees, Affiliates,
advisors, agents and controlling persons, from and against any and all
out-of-pocket reasonable expenses, joint and several, incurred by the Company in
defending any inquiry or investigation, whether made, instituted or conducted by
any Governmental or Regulatory Authority (as defined below), related to or based
upon any acquisitions or dispositions of any Common Stock or other securities of
the Company by you or any of your Affiliates, Associates or representatives, or
any alleged “tippee” thereof, which inquiry or investigation has resulted in a
final non-appealable determination that you or your Affiliates have violated any
applicable law related to trading on the Confidential Information covered by
this Agreement.  “Governmental or Regulatory Authority” means any court,
tribunal, arbitrator, authority, agency, bureau, board, commission, department,
official or other instrumentality of the United States, any foreign country or
any domestic or foreign state, county, city or other political subdivision, and
shall include any stock exchange and quotation service.

 


11.           EACH OF THE PARTIES HERETO (A) CONSENTS TO SUBMIT ITSELF TO THE
PERSONAL JURISDICTION OF THE COURT OF CHANCERY OR OTHER FEDERAL OR STATE COURTS
OF THE STATE OF DELAWARE IN THE EVENT ANY DISPUTE ARISES OUT OF THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (B) AGREES THAT IT SHALL NOT
ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST
FOR LEAVE FROM ANY SUCH COURT, (C) AGREES THAT IT SHALL NOT BRING ANY ACTION
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN
ANY COURT OTHER THAN THE COURT OF CHANCERY OR OTHER FEDERAL OR STATE COURTS OF
THE STATE OF DELAWARE, AND EACH OF THE PARTIES IRREVOCABLY WAIVES THE RIGHT TO
TRIAL BY JURY AND (D) EACH OF THE PARTIES IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS BY A REPUTABLE OVERNIGHT MAIL DELIVERY SERVICE, SIGNATURE REQUESTED, TO
THE ADDRESS OF SUCH PARTIES’ PRINCIPAL PLACE OF BUSINESS OR AS OTHERWISE
PROVIDED BY APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS,
INCLUDING WITHOUT LIMITATION VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF
THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF
SUCH STATE THAT WOULD COMPEL THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

C-4

--------------------------------------------------------------------------------



 

12.       This letter agreement contains the entire understanding of the parties
with respect to the subject matter hereof and thereof and may be amended only by
an agreement in writing executed by the parties hereto.

 

13.       All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
telecopy, when such telecopy is transmitted to the telecopy number set forth
below and the appropriate confirmation is received or (b) if given by any other
means, when actually received during normal business hours at the address
specified in this subsection:

 

if to the Company:                                              Take-Two
Interactive Software, Inc.

622 Broadway
New York, NY 10012
Attention: General Counsel
Facsimile: (646) 536-2926

 

with a copy to:                                                                
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: Adam M. Turteltaub
Facsimile: (212) 728-9129

 

if to the [Icahn Group member]:

 

Icahn Capital LP
767 Fifth Avenue, 47th Floor
New York, NY 10153
Attention:  Marc Weitzen
Facsimile:  (212) 688-1158

 

14.       If at any time subsequent to the date hereof, any provision of this
letter agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this letter
agreement.

 

15.       This letter agreement may be executed (including by facsimile or PDF)
in two or more counterparts which together shall constitute a single agreement.

 

16.       This letter agreement and the rights and obligations herein may not be
assigned or otherwise transferred, in whole or in part, by you without the
express written consent of the Company.

 

C-5

--------------------------------------------------------------------------------


 

17.       This Confidentiality Agreement shall expire two years from the date on
which each Icahn Suggested Nominee ceases to be a director of the Company.

 

18.       No licenses or rights under any patent, copyright, trademark, or trade
secret are granted or are to be implied by this letter agreements.

 

19.       Each of the parties hereto acknowledges that it has been represented
by counsel of its choice throughout all negotiations that have preceded the
execution of this agreement, and that it has executed the same with the advice
of said counsel.  Each party and its counsel cooperated and participated in the
drafting and preparation of this agreement and the documents referred to herein,
and any and all drafts relating thereto exchanged among the parties shall be
deemed the work product of all of the parties and may not be construed against
any party by reason of its drafting or preparation.  Accordingly, any rule of
law or any legal decision that would require interpretation of any ambiguities
in this agreement against any party that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties hereto, and
any controversy over interpretations of this agreement shall be decided without
regards to events of drafting or preparation.  The section headings contained in
this agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this agreement.

 

[Signature Page Follows]

 

C-6

--------------------------------------------------------------------------------


 

Please confirm your agreement with the foregoing by signing and returning one
copy of this letter to the undersigned, whereupon this letter agreement shall
become a binding agreement between you and the Company.

 

 

 

Very truly yours,

 

 

 

 

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Accepted and agreed as of the date first written above:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

C-7

--------------------------------------------------------------------------------